Citation Nr: 0525874	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to included secondary service connection as a 
result of the veteran's service-connected right knee 
disability.

2.  Entitlement to an effective date prior to April 22, 2004 
for a 20 percent evaluation of right knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

3.  Entitlement to an effective date prior to April 22, 2004 
for a 20 percent evaluation of left knee traumatic 
degenerative joint disease associated with status post 
lateral/medial meniscus tear.

4.  Entitlement to an effective date prior to April 22, 2004 
for a total disability evaluation due to individual 
unemployability resulting from the veteran's service-
connected disabilities.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.N.B.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  In this decision, the RO denied entitlement 
to service connection for a low back disability, to include 
secondary service connection resulting from the veteran's 
right knee disability. 

The Board initially denied this claim in a rating decision 
issued in November 2002.  However, the U. S. Court of Appeals 
for Veterans Claims (Court) subsequently vacated that 
decision and remanded the case to the Board.  In May 2004, 
the Board remanded this claim to the RO for development of 
the evidence.  It has now returned for appellate 
consideration.

During the pendency of this appeal, the RO issued a rating 
decision in September 2004 that granted increased evaluations 
for the veteran's left and right knee traumatic degenerative 
joint disease associated with status post lateral/medial 
meniscus tear.  Both disabilities were awarded 20 percent 
evaluations effective from April 22, 2004.  The veteran was 
also granted a total disability evaluation based on 
individual unemployability (TDIU) arising from his service-
connected disorders.  This was granted an effective dated 
from April 22, 2004.  The veteran appealed the effective date 
of these awards.

The issues of entitlement to an effective date prior to April 
22, 2004 for the evaluations of the bilateral knee disability 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence establishes that there is a causal/etiological 
relationship between the veteran's in-service low back injury 
(to include his service-connected right knee disability), and 
his current degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

All relevant facts regarding the issue of service connection 
for a low back disability have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  A thorough review 
of the claims file reveals that the development conducted by 
VA in this case fully meets the requirements of 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on 
the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
appellant regarding his claim is harmless.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(Effective prior to August 29, 2001); see 66 Fed. Reg. 45620 
(2001) (A new regulatory definition of new and material 
evidence became effective on August 29, 2001).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran filed his current claim for entitlement to 
service connection for a low back disability in February 
2001.  A review of the claims file reveals that the issue of 
service connection for a low back disability (to include 
secondary service connection) was previously denied by a 
decision of the RO issued in January 1998.  The evidence 
reviewed at that time included the veteran's service and VA 
medical records.  Since this decision, VA has obtained 
multiple medical opinions discussing the nature and etiology 
of the veteran's low back disability.  The evidence received 
since January 1998 is new and material, as it was not before 
the VA adjudicator at that time and it includes medical 
evidence addressing the nature and etiology of the low back 
disability.  This evidence is neither cumulative nor 
redundant of any evidence obtained prior to January 1998.  
Finally, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that this issue must be reopened and 
adjudicated on its merits; therefore, the Board will now turn 
to the merits of the case.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, a disability that is proximately due to, or the 
result of, a service connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

The veteran essentially contends that his degenerative disc 
disease of the lumbar spine was caused by an in-service 
injury or, in the alternative, was caused or aggravated 
beyond its natural progression by his service-connected knee 
disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).

The evidence for consideration includes the veteran's service 
medical records.  His military entrance examination in 
January 1979 indicated that the veteran had denied any prior 
medical history of recurrent back pain.  On examination, his 
spine and musculoskeletal system were found normal.

In April 1980, the veteran complained of upper back pain.

A military outpatient record dated in August 1981 noted a 
"Chief Complaint" of stomach pain.  The veteran reported 
that he had reached down to pick up something and then fell 
backwards landing on his back.  He also reported a separate 
fall three days before against a railing.  He complained of 
stomach and "deep bone" pain.  He also complained of 
chills, nausea, and that food made him sick.  Examination of 
the back revealed costovertebral angle tenderness.  The 
assessments were probable urinary tract infection and viral 
infection.   

Outpatient record in early November 1981 noted that on 
examination the veteran had pain in the midsection 
("thoracic area") of his back.  The veteran could not bend 
over 20 degrees or put his hand over his head.  There was 
some edema in the "area of pain."  The assessment was a 
pulled muscle.  The next day he continued to complain of back 
pain in the thoracic area.  On examination, he still had 
limitation of motion, but there was no edema present.  The 
assessment of a pulled muscle was again given.  In mid-
November 1981, the veteran complained of back pain that had 
existed for the past month and a half.  He claimed that this 
pain radiated down into his leg and made him "cramp up."  
On examination, he had pain in the lumbar area of the back 
and could not flex over 30 degrees.  There was also edema 
present in the back.  The assessment was back pain.  In late 
November 1981, the veteran reportedly complained of off and 
on low back pain for the past ten days.  However, he 
acknowledged that he had recently passed a military physical 
training test.  On examination, the veteran's back was tender 
to even light touch.  There was no muscle spasm, straight leg 
raises were negative, and deep tendon reflexes were present.  
He walked without a limp.  The assessment was a history of 
low back pain "(Doubt)."

The veteran was given a military separation examination in 
September 1981.  On examination, his spine and 
musculoskeletal system were reported to be normal.  

VA medical records dated following separation from service do 
not document or record any complaints of low back pain until 
the mid-1990s.  An outpatient treatment record dated in 
September 1994 shows the veteran was seen for complaints of 
severe low back pain.  At that time the veteran reported that 
he worked in a labor job moving 90-pound bags, approximately 
500 bags per day, and that he did okay until approximately 
two weeks prior when he awoke with severe low back pain.  The 
assessment was a probable herniated disc.  VA hospital 
records pertaining to an admission in May 1995 show the 
veteran underwent a right S1 hemilaminectomy and diskectomy.  
A record dated in April 1997 shows the veteran reported that 
in the past several months his back had become as symptomatic 
as it had ever been, and that the pain was as severe as it 
was prior to his back surgery in May 1995.  A report of an 
magnetic resonance image (MRI) of the lumbar spine concluded 
with an impression of degenerative disc disease at L5 - S1 
and postoperative changes at that level as well.  No 
herniated disc or spinal stenosis was seen.

A report of a VA examination performed in March 2001 shows 
the veteran reported that his last job as a dock foreman 
ended in 1994 because he was unable to lift secondary to pain 
in his back and his knees.  The veteran indicated that his 
back became a problem particularly in 1994.  Following the 
examination the pertinent diagnosis was arthritis of the 
lumbosacral spine, more likely than not related to the 
derangement of the right knee.

In June 2001 the RO requested an additional medical opinion 
concerning the etiology of the veteran's back disability by a 
board of certified orthopedists.  The memorandum indicated 
that the examiner who performed the March 2001 examination 
did not provide any reasoning or rationale for the conclusion 
that the veteran's lumbar spine arthritis was related to the 
service-connected right knee disorder.

A report of a VA file review performed in August 2001 by an 
orthopedist reflects that the veteran's claims file 
identified a long-standing problem with the right knee.  The 
examiner summarized treatment and procedures pertaining to 
the right knee.  It was also noted that the history available 
from the claims file indicated a herniated disc from a job-
related injury in 1994 and subsequent surgery.  The pertinent 
diagnosis following the file review was lumbar laminectomy at 
L5-S1 with MRI evidence of degenerative disc disease.  The 
examiner commented that the disc surgery with degenerative 
disc disease could produce back pain with no relationship at 
all necessary with the knee.  The examiner found nothing in 
the medical record to suggest a relationship between the 
veteran's service-connected right knee with the low back.  He 
indicated that the back was secondary to a job-related injury 
that led to the lumbar laminectomy and could be productive of 
post-laminectomy syndrome and pain.  He concluded that it was 
not likely that the veteran's right knee disorder was in any 
way related to the complaints regarding the back.  The 
orthopedist concluded that the examiner who performed the 
March 2001 examination provided no explanation or rationale 
to explain a relationship between the right knee and back.

The veteran was afforded a VA general medical examination in 
September 2004.  He reported injuring his low back when he 
fell in 1981.  He acknowledged that at that time X-ray of the 
lumbar spine was found to be normal.  However, he claimed 
that since this injury his low back had been chronically 
painful.  The diagnoses included degenerative disc disease of 
the lumbosacral spine.  

The VA orthopedist that prepared the August 2001 report again 
examined the veteran in November 2004.  The examiner noted a 
similar history and review of the treatment records.  The 
veteran attributed his back pain and injury to his inability 
to bend his knees in order to facilitate lifting, due to his 
service-connected right knee disability.  The diagnoses 
included degenerative disc disease of the lumbar spine at the 
L5-S1 level, with prior lumbar laminectomy for a herniated 
disc.  The examiner commented that the veteran had received 
two post-service work related injuries to his back, which 
eventually resulted in surgery.  He also noted that 
radiologic studies of the lumbosacral spine did not reveal 
any evidence of degenerative disc disease until his 
laminectomy surgery in the mid-1990s.  The examiner 
commented:

The veteran's current back symptomatology 
is due to the degenerative disk disease, 
which has developed as a result of the 
veteran's back surgery brought on by at 
least one or possibly two work-related 
injuries which are noted in the 
history...The veteran's...back injuries, 
which were noted in the service medical 
records, did not require any medical 
attention until the work-related injuries 
and we have only the veteran's subjective 
history to indicate that he was having 
back pain, although this back pain was 
non-disabling and did not prevent him 
from work until his work-related 
injuries.

The veteran's service connected right 
knee disorder did not cause his need for 
back surgery and did not cause the 
degenerative disk disease, as we now see.

Based on these reasons, the VA orthopedist opined that it was 
not likely that the veteran's degenerative disc disease of 
the lumbar spine was related to his right knee disorder, nor 
to the 1981 in-service back injury.

In April 2004, a private neuroradiologist (Dr. C.N.B.) 
prepared a medical opinion.  He noted that this opinion was 
based on a review of the veteran's medical records, to 
include his service medical records.  In his report, the 
physician specifically highlighted service treatment records 
dated from August to November 1981 that documented treatment 
of back complaints.  Dr. C.N.B. felt that the August 1981 
back injury caused the veteran to present several times with 
recurrent symptoms.  He felt that the military examiner's 
comment in late November 1981 about a doubtful assessment for 
low back pain was not well founded based on the veteran's 
four prior visits for back pain.  He theorized that the 
military examiner of late November 1981 must not have 
reviewed the prior outpatient records.  In addition, its was 
noted that the military examiner, even though he indicated a 
doubtful assessment, still recommended treatment appropriate 
for back pain and spasm.  Dr. C.N.B. commented:

This [veteran] clearly had a fall onto 
his spine in-service in 1981 and it is 
well known that patient's with injuries 
to their spine often damage their spine 
ligaments and once these ligaments are 
damaged the patient will experience 
advanced degenerative arthritis...It is my 
opinion that this patient likely damaged 
his spinal ligaments during his service 
time and that these damaged ligaments 
made him susceptible to future injuries 
to his spine due to the fact that the 
spine and ligament complexes were in a 
weakened state.

The [veteran] had a work related injury 
to his spine in 1994 which he likely 
would not have had if he did not have his 
pre-existing service acquired spine and 
knee injury.  His service connected knee 
injury caused him to lift objects 
improperly, as noted by [the VA examiner 
in March 2001] and it is my opinion the 
[veteran's] improper lifting technique 
due to his service acquired knee problem 
combined with his already weakened spine 
(susceptible) resulted in his ruptured 
disc.

Dr. C.N.B. cited certain medical literature in support of his 
opinion.  He also noted his disagreement with the VA 
orthopedist opinion of August 2001 on the grounds that it was 
incomplete, did not contain all of the veteran's pertinent 
medical history, did not contain the appropriate rational, 
and was not supported by references to the medical 
literature.

The VA orthopedist responded in January 2005 to Dr. C.N.B.'s 
opinion.  He noted that Dr. C.N.B. was a radiologist and 
implied that this specialty made him unqualified to render 
opinions on orthopedic disabilities.  He also noted that Dr. 
C.N.B. had not actually examined the veteran.  The VA 
orthopedist questioned the credentials of the curriculum 
vitae (CV) by referring to the fact that Dr. C.N.B. was not 
the "primary author" of many of the publications he cited.  
The VA orthopedist felt that Dr. C.N.B.'s opinion that the 
veteran damaged the ligaments of his back during military 
service was conjecture and his theory was not supported by 
the medical literature.  He also noted that the medical 
literature cited by the private physician to support this 
opinion was outdated and cited out of context, as the 
literature was referring to an injury more severe 
(subluxation) then that noted in the veteran's service 
records.  The orthopedist also questioned Dr. C.N.B.'s 
opinion that the right knee contributed to the veteran's back 
injury.  He noted that the private physician had not been 
aware of the veteran's post-service work injury in 1986.  
Also, the orthopedist reported that current research 
identified a "proper lifting technique to protect the spine 
requires increased abdominal compression by proper breathing 
and proper muscle contracture in the abdomen.  This protects 
the back and the knees do not."  The orthopedist also noted 
that the VA opinion of March 2001 was prepared by a nurse 
practitioner and not an orthopedist.  The orthopedist 
commented:

Rather as the Kirkaldy-Willis [research 
article] demonstrates that micro injuries 
to the disc itself usually set in process 
progressive changes in the intervertebral 
disc.  [In the veteran's case] This would 
have started in 1986 and then with 
subsequent injury in 1995 led to the 
herniated disc.

While there is an association between 
injuries of the spine and later 
arthritis, [Dr. C.N.B.] reference is 
outdated and not authoritative and does 
not take into account the fact that the 
service-related 1981 injuries were not 
severe ligament tears and subluxation.

...in addition Kirkaldy-Willis' article 
there are references [by other 
researchers], which discuss the fact that 
imaging studies even in the young show 
evidence of age-related change even 
without injury and without symptoms.

The veteran did have a knee injury.  It 
is the veteran's own statement that 
abnormal lifting technique led to his 
spine injury.  I disagree with that.  The 
veteran's statement is self-serving and 
subjective.  The veteran had a work-
related injury in 1986 from which he 
never recovered...

The VA orthopedist concluded that the post-service back 
surgery at the L5-S1 led to the degenerative changes of the 
veteran's spine.

At the Board hearing and in a written opinion of June 2005, 
Dr. C.N.B. provided a rebuttal to the VA orthopedist's 
comments.  He noted that since his report of April 2004 he 
had the opportunity to review the records of the veteran's 
work-related injuries and conduct an actual examination of 
the veteran.  He also reported that he was able to review 
more extensive medical documentation of the veteran's post-
service back injury in the mid-1990s than was available to 
the VA orthopedist.  At the Board hearing, the representative 
noted that the orthopedist was paid by VA and, theoretically, 
was also biased.  Dr. C.N.B. also defended his credentials 
and expertise to address the disability in the current case 
by noting that while certified as a radiologist, he 
specialized in neurological disorders (such as spinal 
injuries) and interpretation of radiological findings 
regarding such disorders.  He also questioned the 
orthopedist's conclusions on the basis that the orthopedist's 
medical reports did not contain full examination findings 
such as sensation or reflexes, and did not provide objective 
data to support his findings or conclusions.  He also noted 
that the orthopedist did not address that the veteran was 
seen for back complaints on six different occasions from 
August to November 1981, instead reporting this in-service 
treatment as a single episode.  Dr. C.N.B. found that the in-
service symptoms of radiating leg pain, cramping, and walking 
with a limp were indicative of radiculopathy associated with 
a low back injury, which he argued the VA orthopedist has 
misinterpreted or ignored.  He indicated that the VA 
orthopedist did not provide any rational to refute that the 
veteran had a weakened back from his military injury that 
made him more susceptible to post-service injuries.  Finally, 
he argued that the medical literature he cited in his prior 
report reflects the current medical knowledge, as this 
literature dealt with the issue of pathophysiology a subject 
that has changed little over the years.  He also questioned 
the literature cited by the orthopedist on the grounds that 
this research dealt with treating back pain in general and 
did not specifically address the causes of degenerative disc 
disease.

After a review of the conflicting medical opinions and the 
contemporaneous medical evidence, the Board finds that 
inconsistencies exist with both sides.  The VA orthopedist 
did little to address the fact that the veteran reported back 
problems over a four-month period and not just as a single 
incident in November 1981.  He also did not discuss whether 
the reported in-service symptoms of radiating pain and 
cramping were related to a low back disability such as 
radiculopathy.  He does make much of the veteran's 1986 on-
the-job injury, but this is all based on the veteran's 
reported history, as there are no records from this injury in 
the claims file.  However, the orthopedist, as indicated in 
his report of January 2005, appears to have completely 
dismissed the veteran's lay evidence of chronic 
symptomatology since active service.  See Espiritu, supra.  
This on its face appears to be highly inconsistent and 
subjective.  Based on the findings in the service medical 
records, the Board does not feel such a complete disregard of 
the lay evidence of chronic symptoms is warranted.

However, Dr. C.N.B.'s comments are also problematic.  He 
specifically cites to the military outpatient record of late 
November 1981 that he claimed indicated that the veteran 
walked with a limp, and that this was evidence of 
radiculopathy.  However, the outpatient record actually notes 
the opposite finding with a notation that the veterans walked 
without ("s") a limp, which appears to imply that the 
veteran's reported claims of symptomatology where not 
supported by observation.  He also does not address the fact 
that the veteran's separation examination found the veteran's 
spine and musculoskeletal system were normal upon leaving 
active service.  This objective evidence would tend to refute 
the veteran's lay evidence of chronic symptomatology since 
the injury in the fall of 1981.

In the end, the Board concludes that both the VA orthopedist 
and Dr. C.N.B. are competent healthcare professionals who can 
provide probative evidence on the issue of diagnosis and 
etiology regarding the veteran's low back disability.  The 
Board also finds the veteran's lay evidence, to include 
reported histories, to be creditable.  Of significance, the 
Board notes that the veteran has consistently acknowledged 
that radiological studies prior to the mid-1990s had not 
shown evidence of arthritis or degenerative changes in the 
spine.  Since the treatment records, especially those for the 
1986 injury, are not of record, it would have been easy for 
him, and in his best interest, to have claimed that X-rays 
had shown degenerative changes prior to the mid-1990s.  As 
the examining physicians have come to contradictory opinions 
and argued themselves into a stalemate, the Board finds that 
the probative medical evidence on the etiology of the 
veteran's current low back disability is in equipoise.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In addition, while 
the nurse practitioner's opinion of is flawed, as discussed 
above, so are the other opinions of record.  Based on these 
reasons and bases, the Board finds that service connection is 
warranted for degenerative disc disease of the lumbar spine.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

The veteran's attorney has argued that the veteran's claim 
for TDIU is inextricably intertwined with his claim for 
service connection for his low back disability.  The Board 
concurs, as the evaluation and effective date assigned by the 
AOJ could have a meaningful impact on the correct effective 
date for the award of TDIU.  See Babchak v. Principi, 3 Vet. 
App. 466 (1992).  Therefore, this issue must be remanded for 
AOJ reconsideration.

In addition, the veteran has presented a copy of a Social 
Security Administration (SSA) decision issued in July 1995 
that awarded him disability benefits.  This decision 
indicated that medical evidence regarding the veteran's right 
knee was considered.  VA has not obtained the medical 
evidence reviewed by the SSA.  The RO indicated in a letter 
to the veteran issued in August 2004 that these records had 
been requested, however, a review of the claims file shows 
that they have yet to be received by VA.  The Court has ruled 
on the importance of VA obtaining relevant medical evidence 
in the possession of the SSA when making determinations on 
the award of VA compensation.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 371-2 (1992).  On remand, the AOJ must ensure 
that the relevant SSA records are obtained and associated 
with the claims file, or make the appropriate determination 
that they no longer exist (as affirmed by the custodian of 
the records) and further development would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the appropriate SSA office 
and request legible copies of all 
evidence reviewed by SSA in its July 1995 
award of disability benefits to the 
veteran.  All responses and/or evidence 
received should be associated with the 
claims file.

2.  Readjudicate the veteran's claims on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


